SUMMARY ORDER
Plaintiff-Appellant Marón J. Vaccarella appeals from a judgment of the United States District Court for the Eastern District of New York (Irizarry, J.) granting in part the motion, brought by Defendants-Appellees New York State, Queens Family Court, Queens Support Collection Unit, New York City and Jane Doe, to dismiss Vaccarella’s § 1983 claims pursuant to Federal Rule of Civil Procedure 12(b)(6), granting Defendants-Appellees’ motion for summary judgment, and denying Vaccarella’s cross-motion for summary judgment. We assume the parties’ familiarity with the underlying facts, procedural history and issues on appeal.
We have reviewed all of Vaccarella’s contentions on appeal, including his arguments that (1) the District Court order denying his summary judgment motion and granting Jane Doe’s summary judgment motion was error; (2) the Eleventh Amendment should not bar suit against New York State and Queens Family Court in this case; (3) the three-year statute of limitations applicable to 42 U.S.C. § 1983 claims should be tolled; and (4) Jane Doe’s attorney should be subject to monetary sanctions. We find that none has merit. The judgment of the District Court is AFFIRMED.